—Appeal by the *555defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered June 26, 1987, convicting him of sodomy in the first degree (two counts) and sexual abuse in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, corroboration of the sworn testimony of the 11-year-old victim was not required (see, People v Fuller, 50 NY2d 628; CPL 60.20; Penal Law § 130.16). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s further contention, evidence of the victim’s sexual history was irrelevant to the issues at hand and had no bearing on the issue of the defendant’s guilt or innocence (see, CPL 60.42; People v Garcia, 186 AD2d 221; People v Swain, 171 AD2d 765, see generally, People v Williams, 81 NY2d 303).
We have reviewed the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Balletta, Rosenblatt and Miller, JJ., concur.